Title: To James Madison from Benjamin Grayson Orr, 25 June 1802
From: Orr, Benjamin Grayson
To: Madison, James


Dear Sir
Geo. Town 25th. June 1802.
I am greatly surprized at Mr. Merewether Jones’s application to you about Plato. I know not how true his accot. may be, but this I know most perfectly that one of the Gentlemen to whom he says the mortgage was given was present when the sale was made to me & when I recd. him. They both saw me very frequently about that time & the servant in my possession. Mr Skelton Jones has been often at my house within the last twelve months & Mr Mere: Jones was here whilst I was last in Kentucky. On all these occasions perfect silence has been observed & the letter you enclosed me today is the first intimation I have ever recd. of a pretended right.
Ignorant of law I cannot decide what is to be done without enquiry. To yours & Mr. Walter Jones’s Judgment the case shall be submitted on sunday or monday next & all that I can at present assure you, is, that no loss, (or if I can help it, inconvenience,) shall be sustained by you on the occasion. Yours Dr Sir very respectfy.
Benj G. Orr
 

   
   RC (DLC).



   
   Plato was a slave leased by JM from Orr in July 1801 for a period of five years (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:482). See also Walter Jones to JM, 31 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:213).



   
   Letter not found.


